internal_revenue_service issued date number release date cc el gl br1 gl-605772-97 uilc memorandum for kentucky-tennessee district_counsel from alan c levine chief branch1 general litigation subject gl-605772-97 we are responding to your date inquiry this document is not to be cited as precedent legend district a contractor a surety firm a date a date b date c amount a amount b amount c facts district a entered into a contract with contractor a that contractor a held contractor a’s the day that surety firm a defaulted on the letter to district a the surety firm surety firm a performance and payment bonds contractor a contract you explained in your date a that there is no conclusive proof of the day of default except that it occurred on or before date b_notice from district a a notice of federal tax levy was served on district a the taxpayer contractor a failed to honor the tax levy the amount in question is amount a at the time of which is the amount b its default reduced by an outstanding mechanics lien of amount c you request our reviews on whether you should recommend that the united_states bring an enforcement suit under sec_6332 and assert the penalty under sec_6332 against district a as of the date of writing district a for property belonging to owed to contractor a defaulted received has law and analysi sec_1 enforcement suit under sec_6332 sec_6332 provides that any person in possession of property or rights to property subject_to levy upon which a levy has been made shall upon demand of the secretary surrender such property or rights to the secretary except such part of the property or rights as is at the time of such demand subject_to an attachment or execution under any judicial process courts recognize two defenses for the failure to honor a levy the party did not possess any property or rights to property of the taxpayer or the property was subject_to a prior attachment or execution see eg 929_f2d_249 6th cir district a has raised the former defense in the present case is considered not to be in possession of contractor a’s property at the time the notice_of_levy was served because the property belonged to surety firm a or district a then district a would have a proper defense for not honoring the levy we are not aware of any legal theories that would enable district a to prove that it was not in possession of contractor a’s property at the time of the levy priority of a federal_tax_lien is determined by the common_law rule_of first in time first in right 347_us_81 however federal_law recognizes state law subrogation rights where there is a claim of subrogation to the lien priority of a secured creditor federal lien law provides that would have priority over the government as to the proceed the issue of subrogation is controlled by local law see sec_6323 surety firm a payments if it was subrogated to the rights of district a materialmen if any of the third parties perfected its lien against the property before the service filed the notices of federal_tax_lien on date c b in the letters you provided district a there were any liens that were perfected before date c surety firm a could claim subrogation rights to and date has not alleged that laborers or that in addition we agree with you that there is nothing in the district a contractor a contract or kentucky law that would provide for all the unpaid earnings_of contractor a to become the property of surety firm a or the property of district a we agree with your reading of national surety corp v state national bank of frankfort s w 2d ky that a surety is entitled to be subrogated to the rights a contractor has in contractually retained percentages of contract proceeds when a subcontractor defaults provided for in the district a contractor a which would provide for district a contractor a into any of the conditions provided for in the contract however the circumstances in this fact pattern do not fit to retain money earned but owed to contract are conditions would be subrogated to the rights of district a in the circumstances provided for in the contract these circumstances did not occur ky rev stat imposes an obligation on the contractor to apply payments from the owner to claims of those who have furnished labor or materials on the project however ky rev stat does not establish a_trust for the benefit of the materialmen see commonwealth of 805_f2d_628 6th cir cer484_us_817 r from having an interest in the earned but unpaid payments at issue in this case fifty-percent penalty under sec_6332 sec_6332 provides for a penalty for anyone who fails to surrender any property subject_to a levy unless the person failing to honor the levy can show reasonable_cause for his or her failure there is reasonable_cause in refusing to comply with a levy if there is a bona_fide dispute over the service’s legal right to levy upon the property in concern united_states v sterling national bank trust the scenario that you provided involved a transaction that occurred in kentucky and kentuckian taxpayers therefore it is governed by kentucky law if is subrogated to the rights of a party with a senior lien to the surety firm a government then surety firm a amount of the senior lien will have priority over the government for the co of new york 494_f2d_919 2nd cir 538_f2d_1101 5th cir cert_denied 430_us_945 however reasonable_cause does not include a clearly erroneous view of the law stubbornly adhered to after investigation should have disclosed the error 861_f2d_954 reh’g denied u s app lexis 6th cir quoting the dissent in sterling national bank f 2d pincite it appears that district a has made good-faith efforts to resolve the issue of the levy with your office also while we interpret the case law mentioned above as not containing any law that would preclude the levy from attaching to the proceed payments we do not believe that it is clearly erroneous to interpret it otherwise a clear answer to the issue of whether or not earned but unpaid proceed payments are the property of the surety firm when the contractor defaults is not provided for in the case law or otherwise therefore while we agree with your position in brining an enforcement suit under sec_6332 we think you should reconsider whether to recommend asserting the penalty under sec_6332 if you decide to recommend this penalty when your letter to department of justice comes through this office we will again review the appropriateness of the penalty and perhaps we will find that a proper foundation has been established for the penalty conclusion contract that precludes contractor a’s earned but unpaid progress payments from being the property of contractor a at the time of the levy however we advise you to reconsider whether asserting the penalty under sec_6332 would be appropriate in this case if you have any further questions please call
